Citation Nr: 1216804	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-24 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back pain.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for "stomach problems" and acid reflux. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for infertility to include as due to exposure to toxins and/or due to an undiagnosed illness.

4.  Entitlement to service connection for low back pain.

5.  Entitlement to service connection for a gastroesophagial disorder to include gastroesophageal reflux disease (GERD) as due to an undiagnosed illness.

6.  Entitlement to service connection for infertility to include as due to exposure to toxins and/or due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1988 to November 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.

The Board notes that the Veteran also perfected an appeal for entitlement to service connection for loss of a female organ, damage to left tube due to ectopic pregnancy.  On appeal, a June 2010 rating decision granted service connection for a left salpingectomy, effective in September 2005.  As such, the issue is no longer before the Board.

The Board acknowledges that, with respect to the Veteran's claim for service connection for acid reflux and stomach symptoms to include as due to an undiagnosed illness, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims of entitlement to service connection for also encompass claims for service connection for all gastroesophageal disabilities afflicting a Veteran based on a review of the medical evidence.  In this case, the record also reflects a diagnosis of GERD and IBS.  However, regarding the Veteran's diagnosed IBS, the Board notes that Veteran submitted a specific claim for IBS in July 2008, which was denied by the RO in a February 2009 rating decision.  The Veteran did not appeal that decision.  Accordingly, the claim was been re-characterized as set forth on the title page of this decision.

The Board also notes that the Veteran submitted claims for service connection for low back pain, acid reflux, stomach problems, and ectopic pregnancies (re-characterized by the RO as infertility)which were denied by the RO in June 2006.  In an October 2007 rating decision the RO adjudicated the above claim based on whether new and material evidence had been received to reopen the previously denied claims for service connection.  The Board notes that a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under 38 U.S.C.A. § 7104(b).  Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008).  

As such, the Board is required to adjudicate the issue based on whether the claim can be reopened.  As discussed below, the Board will reopen the claims.  


FINDINGS OF FACT

1.  The RO denied claims for service connection for a low back pain, stomach problems and acid reflux, and infertility to include as due to an undiagnosed illness in a June 2006 rating decision and properly notified the Veteran, who did not initiate an appeal of that decision.  An October 2007 rating decision confirmed and continued the denial of claims for service connection.

2.  Evidence received since the June 2006 rating decision is not cumulative of evidence previously of record, relates to an unestablished fact necessary to substantiate the claims for service connection for a low back pain, stomach problems and acid reflux, and infertility to include as due to an undiagnosed illness, and raises a reasonable possibility of substantiating the claims.

3.  The competent evidence shows that the Veteran's complaints of low back pain have been attributed to a diagnosis of lumbar strain which is not related to active service.

4.  The competent evidence shows that the Veteran's gastroesophageal and stomach symptoms have been attributed to a known clinical diagnosis of GERD, which is not related to active service, to include as due to an undiagnosed illness.

5.  The competent evidence shows that the Veteran currently has menometrorrhagia (claimed as infertility) which is not related to active service, to include as due to exposure to toxins and/or an undiagnosed illness.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim for service connection for a low back disorder.  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  New and material evidence has been received to reopen a claim for service connection for a gastroesophageal disorder to include GERD as due to an undiagnosed illness.  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence has been received to reopen a claim for service connection for infertility.  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  A lumbar strain was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2011).  

5.  GERD was not incurred in or aggravated by active service, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2011).  

6.  Infertility was not incurred in or aggravated by active service, to include as due to exposure to toxins, and/or an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.316, 3.317 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was provided all required notice by a letter mailed in April 2006, prior to the initial adjudication of the claims on appeal.  The Board notes that while the Veteran did not receive notice regarding what constitutes "new" and "material" evidence, as explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claims to reopen the previously denied claims.  Therefore, no further development is required to before the Board decides these matters.  

With respect to her claims for service connection, the record reflects that service treatment and post service treatment records have been obtained.  In addition, the Veteran was afforded appropriate VA examinations.  The Board notes that the Veteran submitted an entrance examination dated in July 2000 for Army reserve duty.  However, on her initial claim for service connection, the Veteran did not indicate that she had any Army Reserve duty.  Moreover, she has not asserted that any of her claimed disabilities are related to an injury during a period of Active Duty for Training or Inactive Duty for Training.

Neither the Veteran nor her representative has identified any other evidence that could be obtained to substantiate her claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claims.


II.  Whether new and material evidence has been received to reopen claims for service connection.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been received, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419( 1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

The Veteran originally submitted claims for entitlement to service connection for low back pain, acid reflux and stomach problems, and infertility in September 2005.  The claims were denied in a June 2006 rating decision.  The RO denied the claims on the basis that service treatment records did not show treatment for the condition, and there was no medical evidence showing the disabilities began or were made worse by military service.  Additionally, with regard to the claim for infertility, the RO determined that the Veteran did not have a six month period of chronicity pursuant to the requirements under the Persian Gulf War Veterans' Benefits Act.  
In November 2006, the Veteran submitted a statement requesting that her claims be reconsidered.  In December 2006, the RO informed the Veteran that she had until July 2007 to submit additional medical evidence to be considered in conjunction with her claims.  The Veteran did not submit any additional evidence until August 2007.  As such, no pertinent evidence was received within one year of the letter notifying her of the rating decision and the Veteran did not perfect a timely appeal of the June 2006 rating decision.

The evidence added to the record since the June 2006 rating decision includes VA and private treatment records, a VA examination dated in January 2010, and written statements from the Veteran.

The January 2010 VA examination reflects diagnoses of lumbar strain, IBS, and GERD.  The VA gynecological examination of the same date provides diagnoses of a history of ectopic pregnancies with no residual, menometrorrhagia due to endometrial polyp with polypectomy and D&C, and diarrhea.  The examiner provided opinions related to the gynecological disorders diagnosed on examination.  VA and private treatment records show treatment for various disorders including, low back pain, GERD, acid reflux, and gynecological disorders.  

The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims.  Therefore, it is new and material and reopening of the claims is in order.


III.  The claims for service connection

A.  Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316.  Those provisions are as follows:  (a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition: 
(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin. 

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease.  

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.  

For claims involving exposure to mustard gas, the Veteran must prove evidence of in-service exposure, and a diagnosis of current presumptive disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met subject to the regulatory exceptions in 38 C.F.R. § 3.316; See also Pearlman v. West, 11 Vet. App. 443, 446 (1998).

Under 38 C.F.R. § 3.317, a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such a disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 71 Fed. Reg. 75, 699-75, 672 (December 18, 2006).  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illness that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


B.  Entitlement to service connection for a low back disability

The Veteran contends that her low back disability, currently diagnosed as lumbar strain is related to her active service.  Specifically, the Veteran asserts that she fell off a truck during service and injured her back.  

Service treatment records are silent to any complaints of, treatment for, or injuries to the lower back.  Additionally, an Army Reserve entrance examination dated in July 2000 noted a normal spine.  In a report of medical history of the same date, the Veteran denied any recurrent back pain.

Post service treatment records primarily reflect complaints of pain associated with degenerative disc disease of the cervical spine.  However, a February 2006 record shows complaints of pain going from her back to her left buttock.  An assessment of probable sciatica was provided.  A May 2008 private treatment report for a pre-employment screening reflects complaints of neck and back pain.  The physician determined that the Veteran was medically fit for a job as a detention officer at the Sheriff's department.  A February 2009 x-ray of the lumbar spine reveals normal height and alignment, with mild disc space narrowing without degenerative disc changes at L2-3 and L3-4.  Posterior elements were intact and there was no facet joint arthrosis.

The Veteran was afforded a VA examination in January 2010.  The Veteran reported low back pain since falling off of a truck while stationed in the Persian Gulf.  Examination of the lumbar spine revealed no strength deficits and normal range of motion at all joints.  However, the examiner noted evidence of pain on range of motion testing.  X-rays showed a normal lumbosacral spine.  The examiner provided a diagnosis of lumbar strain.  

The Board notes that a VA medical opinion was not obtained in connection with the Veteran's claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002); and also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, while the Veteran has a current diagnosis of lumbar strain, the evidence fails to show that the Veteran suffered an event, injury or disease in service; fails to show that she has low back disability subject to presumptive service connection; and also fails to show that the Veteran's current lumbar strain may be associated with service or another service-connected disability.  Consequently, VA is not obliged to obtain a medical opinion in response to this claim.

Regardless, there is no evidence of an in-service injury to the low back.  Despite the Veteran's claims that she fell off a truck in service, injured her back, and has had low back pain since her fall, there is no evidence of continuity of symptomatology following service discharge.  In fact, the first complaints of low back pain were documented in a February 2006 private treatment record, nearly 15 years after her discharge from service.  This is evidence against a claim that a low back disability had its onset in service.  See Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  To reiterate, there is no competent evidence of a nexus between the post service lumbar strain and service, including any lay evidence.  The veteran as a lay person is not competent to provide the etiology of a complex disability such as lumbar strain.  

For the reasons stated above, the Board concludes the preponderance of the evidence is against the claim for entitlement to service connection for a lumbar strain (claimed as low back pain).  

C.  Entitlement to service connection for a gastroesophageal disease, to include GERD as due to an undiagnosed illness.
 
The Veteran contends that her stomach problems and acid reflux began during service, and are related to her exposure to toxins and other environmental factors while stationed in Saudi Arabia.  Alternatively, she attributes her stomach problems to having dysentery during her active service.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for "stomach problems, "and acid reflux, to include as due to an undiagnosed illness.  The Veteran has contended that she incurred her stomach symptoms (described variously as frequent bowel movements, or bowel urgency), acid reflux, and infertility as a result of an undiagnosed illness experienced while she served in the southwest Asia Theater of operations during the Persian Gulf War.  The Veteran's service personnel records (in this case, her DD Form 214) confirm that she was deployed to southwest Asia.  The Board finds that, based on the Veteran's service, she meets the definition of a Persian Gulf Veteran and 38 C.F.R. § 3.317is applicable.  See 38 C.F.R. § 3.317(a)(1).  

The competent evidence indicates, however, that the Veteran's stomach symptoms have been attributed to irritable bowel syndrome (IBS).  Specifically, at her January 2010 VA examination, when describing her stomach symptoms, the Veteran reported having frequent stools, bowel urgency, severe cramping, excessive flatulence, and bloating.  In relation to these reported symptoms, the VA examiner provided a diagnosis of IBS.  

Additionally, the January 2010 VA examiner addressed the Veteran's symptoms associated with her complaints of acid reflux, including nausea, regurgitation, infrequent heartburn, and infrequent indigestion.  The examiner concluded that these symptoms were attributed to a diagnosis of GERD.  

As such, both the Veteran's reported stomach symptoms and acid reflux have been attributed to know clinical diagnoses of IBS and GERD, respectively, which are not related to her active service.  As noted above, in July 2008, Veteran submitted a separate claim for IBS, which was denied in a February 2009 rating decision.  The Veteran did not appeal that decision.  Therefore, the evidence shows that the Veteran's GERD or associated stomach symptoms are not due to an undiagnosed illness because her complaints have been attributed to known clinical diagnosis.  

Moreover, the Board finds that the competent evidence demonstrates instead that the Veteran's GERD is not otherwise related to active service or any incident thereof.  

The Veteran's service treatment records are silent to any complaints of acid reflux, or other gastroesophageal symptoms.  Moreover, the July 2000 enlistment examination for Army Reserve duty noted a normal genitourinary system, and the Veteran denied any frequent indigestion or stomach trouble.  

Post-service treatment records reveal complaints of GERD symptoms that were first documented in a July 2004 private treatment record in which the physician noted a past medical history of reflux which was treated with Prilosec as needed.  A May 2005 private treatment record shows that the Veteran reported a long history of reflux disease.

A March 2007 VA treatment record reflects that the Veteran reported having GERD "for years."  Prilosec was proscribed and the physician recommended that the Veteran avoid foods such as caffeine, chocolate, peppers, and citric acid as well as avoid lying down for two hours after eating.  A May 2007 VA treatment record reveals that the Veteran complained of a "nervous stomach," reporting that she had to have a bowel movement immediately after eating.  A diagnosis of GERD stable with medication was provided.

The Board notes the January 2010 VA examination, examiner was instructed to provide an etiology of the Veteran's claimed symptoms of stomach problems and acid reflux, for which the Veteran reported an onset of symptoms in 1995.  As discussed above, the examiner determined that the etiology of the Veteran's acid reflux symptoms was diagnosed GERD.  

The Board notes that a VA medical opinion was not obtained in connection with the Veteran's claim for service connection for GERD.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002); and also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, while the Veteran has a current diagnosis of GERD, the evidence fails to establish that the Veteran suffered an event, injury or disease in service; fails to show that she has GERD subject to presumptive service connection; and also fails to show that the Veteran's current GERD may be associated with service or another service-connected disability.  Consequently, VA is not obliged to obtain a medical opinion in response to this claim.

Regardless, there is no evidence of an in-service complaints of or treatment for GERD.  Despite the Veteran's claims that she experienced acid reflux symptoms during service, and has had such symptoms since her discharge from active service, there is no evidence of continuity of symptomatology following service discharge.  

The Board notes that lay testimony is competent to establish the presence of observable symptomatology and, "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  However, while the Veteran is competent to allege she has had symptoms of GERD since her active service, the Board has not found her statements to be credible.  

In this regard, even though the Veteran reporting an onset of GERD in 1995 at her VA examination, on her report of medical history for enlistment into the Army Reserves in 2000, the Veteran denied any indigestion or stomach complaints.  Further, the first complaints of GERD were documented in a July 2004 private treatment record, nearly a decade after her discharge from service.  This is evidence against a claim that GERD had its onset in service.  See Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

Therefore, to reiterate, there is no competent evidence of a nexus between the post service GERD and service, including any lay evidence.  As such, the Board concludes the preponderance of the evidence is against the claim for entitlement to service connection for a GERD.  

D.  Entitlement to service connection for infertility

The Veteran claims that as a result of her exposure to toxins in Saudi Arabia, she is infertile.  Alternatively, she attributes infertility to her ectopic pregnancies and/or to an undiagnosed illness.  Specifically, she stated that prior to the Persian Gulf War, she never experienced female problems, but since her tour of duty in Southwest Asia, she has had multiple female problems, and has not been able to have a biological child.  

The Board notes at the outset that, as noted above, the Veteran is service-connected for a left salpingectomy resulting from ectopic pregnancies during service.  

The Board further notes that in an April 2006 letter, VA notified the Veteran of the evidence necessary to establish service connection for a disability due to exposure to mustard gas or lewsite.  Enclosed with the April 2006 letter, VA provided the Veteran with a mustard gas questionnaire, which the Veteran did not return.  Moreover, the Board notes that infertility is not a condition that is considered presumptively related to exposure to mustard gas and/or Lewisite.  See 38 C.F.R. § 3.316.  As such, service connection for infertility due to exposure to mustard gas is not warranted.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for infertility, to include as due to an undiagnosed illness.  The Board has acknowledged that the Veteran is a Persian Gulf War Veteran and 38 C.F.R. § 3.317 is applicable.  Id.  The Veteran was afforded a VA examination in January 2010 to determine the etiology of her alleged infertility.  After review of the claims folder and examination, the examiner provided a diagnosis of menometrorrhagia due to endometrial polyps.  The examiner also noted her history of ectopic pregnancy during service, but found no residuals.  Thus while the Veteran's complaints have been attributed to known clinical diagnoses, service connection for infertility due to an undiagnosed illness is not warranted.  

Additionally, the competent evidence further demonstrates that the Veteran's alleged infertility is not related to active service or any incident of service.  Service treatment records show that the Veteran was treated for an ectopic pregnancy during active service.  While the Veteran was treated for an ectopic pregnancy during service, her service treatment records are silent for any treatment for or diagnosis of infertility.  

Post service treatment records show treatment for various gynecological complaints.  With the exception of an ectopic pregnancy immediately following service in December 1994, the record is silent to treatment for any gynecological condition until May 2007, when a VA physician noted that the Veteran had not been pregnant since her last tubal pregnancy.  At this time the Veteran was offered an infertility work-up but declined.  The Veteran reported that she had one done during service but nothing was found.  

In fact numerous subsequent VA treatment records indicate that the Veteran reported not wanting to get pregnant, however, doctors gave her prescriptions for prenatal vitamins with folic acid in the case she did become pregnant.  There are no complaints of, or treatment for any infertility in VA treatment records dated from May 2007 to February 2011.  Furthermore, in August 2010, the Veteran declined birth control due to the fact that her husband had his prostate removed and thus could not get her pregnant.

The Veteran was afforded a VA examination in January 2010.  After review of the claims file and physical examination, the examiner noted that the Veteran had two ectopic pregnancies during service, and one following her discharge.  The ectopic pregnancies were treated with laparoscopic surgery.  The examiner provided diagnoses of a history of ectopic pregnancy in service with no residuals; menometrorrhagia; and diarrhea.  The examiner opined that the Veteran's ectopic pregnancies were due to polyps.  Additionally, the examiner attributed the menometrorrhagia to endometrial polyps with polypectomy and D&C that was not caused by or the result of a service-related condition.

The Board acknowledges the Veteran's assertions of infertility which she attributes to her ectopic pregnancies during service, and/or as a result of an undiagnosed illness.  Lay testimony is competent to establish the presence of observable symptomatology and, "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  

While the Veteran is competent to allege that she is infertile due to her active service, the Board has not found her statements to be credible.  In this regard, the Board notes that no pertinent complaints or abnormal findings were recorded on the Veteran's July 2000 report of medical history upon enlistment with the Army Reserves.  Moreover, there is no current evidence of actual infertility.  The Veteran has declined a workup for infertility, and none of her treating physicians have suggested she could not have children.  In fact, physicians repeatedly counseled the Veteran to take prenatal vitamins with folic acid in the case she did become pregnant.  

The Board also notes that there is no corroborating medical evidence linking the Veteran's currently diagnosed menometrorrhagia to service.  The only medical evidence addressing whether the Veteran's disorder is related to service is the report of the January 2010 VA examination which reflects the examiner's opinion that the menomtrorrhagia was caused by endometrial polyps that were not caused by or the result of a service-related disability.  The Board has found this opinion to be probative because it is based upon an examination of the Veteran and her pertinent history and is consistent with what is otherwise shown by the medical evidence.    

Moreover, although the Veteran might sincerely believe that she is infertile as a result of her active service, as a layperson, she is not capable of opining in regard to a medical diagnosis or medical causation.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

The Board also acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Thus, while the Veteran can state that she has not been able to have a child, whether her currently diagnosed menomtrorrhagia is related to service is a medical question.  As discussed above, the medical evidence addressing this question is against the claim.
For the reasons stated above, the Board concludes the preponderance of the evidence is against the claim for entitlement to service connection for a GERD.  

ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for low back pain is granted.

New and material evidence having been received; reopening of the claim of entitlement to service connection for acid reflux and stomach problems is granted.

New and material evidence having been received, reopening of the claim of entitlement to service connection for infertility is granted.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a gastroesophageal disorder, to include GERD as due to an undiagnosed illness, is denied.

Entitlement to service connection for infertility, to include as due to exposure to toxins and/or due to an undiagnosed illness, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


